Citation Nr: 9923546	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued compensation under 38 U.S.C.A. 
§ 5121 based on 38 U.S.C.A. § 1151.

4.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran, who died in August 1997, had active service from 
March 1941 to September 1945.  The appellant is the spouse of 
the deceased veteran for VA benefits purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied claims of entitlement to 
service connection for the cause of the veteran's death, 
denied entitlement to DIC under 38 U.S.C.A. § 1318, and 
denied entitlement to accrued benefits or to DIC under 
38 U.S.C.A. § 5121 for additional disability or death due to 
VA medical care under the provisions of 38 U.S.C.A. § 1151.

The claims of entitlement to accrued benefits or to DIC under 
the provisions of 38 U.S.C.A. § 1151 are addressed in the 
remand portion of this decision.




FINDINGS OF FACT

1.  The veteran, who had been awarded service connection for 
anxiety neurosis and for malaria, died in August 1997 as a 
result of volvulus of the sigmoid colon; other significant 
conditions contributing to death were cerebral vascular 
disease, chronic renal insufficiency, and diabetes mellitus.

2.   There is no competent medical evidence that the 
veteran's service-connected malaria or anxiety neurosis 
directly caused or contributed substantially or materially to 
the veteran's death due to volvulus, nor is there any medical 
evidence of a nexus between the veteran's fatal bowel 
obstruction and any incident of service.

3.  A favorable decision on either the claim for accrued 
benefits under 38 U.S.C.A. § 1151 or for DIC under 38 
U.S.C.A. § 1151 would not favorably affect the appellant's 
eligibility for benefits under the provisions of 38 U.S.C.A. 
§ 1318.


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).

2.  The criteria for eligibility for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 
1318 (West 1991); 38 C.F.R. § 3.22 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's service-connected 
disabilities, especially malaria, caused or contributed 
materially or substantially to the veteran's death.  In 
particular, in the January 1997 substantive appeal, the 
appellant contends that the circumstances of the veteran's 
evacuation from Guadalcanal, and the residuals of malaria, 
including 32 recurrences, could lead to cerebrovascular 
accident and organ failure, among the causes of the veteran's 
death.

1.  Claim for Service Connection for the Cause of the 
Veteran's Death

The threshold question is whether this claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Slater v. Brown, 9 Vet. 
App. 240, 243 (1996) (citing Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990)).  In order for a claim for service connection 
for cause of death to be well grounded, there must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and evidence 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  See, e.g., Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The credibility of the 
evidence is presumed in determining whether a claim is well-
grounded, except when the evidentiary assertion [other than 
in a government record] is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  Disability which is proximately due to 
or the result of service connected disease or injury is also 
service-connected.  38 C.F.R. § 3.310 (1998).  If the 
veteran's death is service-connected, then dependency and 
indemnity compensation (DIC) may be awarded to a surviving 
spouse.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5(a) 
(1998).

Service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  38 C.F.R. § 3.312(c).

The death certificate indicates that the immediate cause of 
the veteran's death in August 1997 was volvulus of the 
sigmoid colon; other significant conditions contributing to 
death were cerebral vascular disease, chronic renal 
insufficiency, and diabetes mellitus.  For purposes of 
information only, and without reliance thereon, the Board 
notes that volvulus is intestinal obstruction due to knotting 
and twisting of the bowel.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1848 (27th ed. 1988).  

At the time of the veteran's death, service connection was in 
effect for anxiety neurosis, evaluated as ten percent 
disabling, and for malaria, evaluated as noncompensable.  
Each of these evaluations had been in effect, unchanged, for 
more than 50 years.  

The appellant has stated, including in a statement dated in 
March 1996, that she is a registered nurse.  In addition to 
her statements, expressing her beliefs and opinions that the 
veteran's service-connected disabilities, particularly 
malaria, cannot be ruled out as a cause of her husband's 
death, because such diseases attack the vital organs.  In 
support of this claim, the appellant submitted several 
excerpts from medical literature discussing malaria and 
dengue fever.  
The Board notes that health care professionals other than 
physicians may provide medical evidence which may serve to 
establish a well-grounded claim.  For example, a treating 
nurse's statement has been found sufficient to establish a 
well-grounded claim.  See Goss v. Brown, 9 Vet. App. 109, 113 
(1996).  The Board also notes that the appellant's opinion 
may not be ignored simply because she has an interest in the 
outcome of the claim.  Pond v. West, 12 Vet. App. 341 (1999).  

The evidence establishes that the appellant visited her 
husband regularly in the VA facility at which he received 
care, and that she discussed his care with the professional 
staff and treating physicians.  However, in this case, there 
is no evidence that the appellant assisted in a professional 
capacity in the veteran's treatment for the immediate cause 
of death, volvulus, nor does the appellant so contend.  There 
is no evidence that the appellant assisted in the veteran's 
treatment for malaria at any time in a professional capacity, 
nor has she indicated that she has specific professional 
expertise in the treatment of malaria, any tropical disease, 
or infectious diseases generally.  Thus, the appellant's 
statements and opinions as to her belief about the cause of 
her husband's death are not competent medical evidence to 
establish a nexus between the veteran's service and his cause 
of death.  See Black v. Brown, 10 Vet. App. 279, 283-43 
(1997).  

The Board finds that, since the appellant's opinions about 
the veteran's cause of death are not based on specific 
medical knowledge, expertise, professional practice 
experience, or participation in the veteran's care in a 
professional capacity, the appellant's opinions in this case 
are beyond her competence, and, like lay testimony, need not 
be presumed credible for purposes of determining whether the 
claim is well-grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).  Competent medical evidence is required in this 
case to establish a plausible connection between service-
connected disability and death, and the appellant's 
statements, essentially the equivalent of lay testimony, are 
not sufficient to establish a well-grounded claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).
The Board also notes that a medical opinion that a specific 
causal connection is "possible, although less than certain," 
may be used to satisfy nexus criterion for a well-grounded 
claim.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, 
the Board has also considered whether the appellant's 
statement that "[n]o one knows for certain the future after 
effects and complications associated with malaria," and that 
no one, so far as she is aware, can state that malaria can be 
ruled out as a cause of the disorders, including cerebral 
vascular disease and renal failure, that led to her husband's 
death.  As noted above, there is no evidence that the 
appellant has specific medical or nursing knowledge that a 
connection between malaria and volvulus, cerebral vascular 
disease, or renal failure appearing more than four decades 
after an initial malarial infection is "possible, although 
less than certain."  Rather, she indicates that she based 
her opinion on the fact that malaria, in its acute stage, 
attacks the vital organs, together with the absence of 
medical literature to the effect that residuals of the damage 
to the vital organs cannot first be manifest many years 
later.  A lack of medical evidence or opinion that a specific 
etiologic relationship is not possible is not, however, 
equivalent to medical evidence that a particular causal 
connection is possible.  The Board finds that the appellant's 
expressed opinions are not competent medical evidence that 
the causal connection here is "possible" although less than 
certain.  

The Board has also reviewed each of the items of medical 
literature submitted by the appellant.  Generally, an attempt 
to establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inconclusive" to well ground a claim.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  That principle is no 
less applicable in this case, even though the claimant 
attempting to draw such a conclusion is a registered nurse.  

Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  However, 
as noted above, the appellant here has not proffered any 
specific expertise as to malaria, tropical diseases, or other 
expertise which would support her interpretation of the 
medical literature.  See Rucker v. Brown, 10 Vet. App. 67, 
73-74 (1997) (holding that evidence from scientific journal 
regarding statistical probability of occurrence of cancers 
combined with statement as to possibility of nexus from a 
physician who based on his experiences and observations as to 
cancer occurrence in his practice was "adequate to meet the 
threshold test of plausibility").  Moreover, the appellant 
has not submitted any literature which supports her claim 
that no one can rule out malaria or other effects of the 
veteran's service as causes or contributory actors in the 
veteran's death.  The Board finds consideration of the 
medical literature submitted by the appellant, together with 
her stated opinions, does not meet the criteria for competent 
medical evidence sufficient to well-ground a claim for 
veterans' benefits.  

Additionally, the Board notes that medical treatise evidence 
could "discuss[] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The 
Board notes, however, that the submitted medical literature 
does not discuss the generic relationship between malaria or 
other tropical disease and occurrence decades later of any of 
the disorders listed on the veteran's death certificate.  

Since the appellant has not provided competent medical 
evidence of a nexus between the veteran's service or service-
connected disabilities and his death, the claim for service 
connection for the veteran's death is not well-grounded.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997); Caluza, 
7 Vet. App. at 506.  VA has a duty to assist only those 
claimants who have established 'well[-]grounded' (i.e., 
plausible) claims."  Id. at 1467-1468 (emphasis added).  

The appellant has been informed, by a statement of the case 
(SOC) issued in December 1997, that there was no evidence of 
record linking the veteran's service-connected disabilities 
to his death.  She was further informed, in a supplemental 
SOC issued in May 1998, that the claim remained not well-
grounded.  The appellant has not indicated that there is any 
additional medical evidence available which might be relevant 
to establish a well-grounded claim, nor does the record 
suggest that such evidence exists.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  There is no further duty to 
assist the appellant in developing her claim.  

2.  Claim for DIC benefits under 38 U.S.C.A. § 1318

DIC benefits are authorized under 38 U.S.C.A. § 1318 where a 
veteran had been in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling, on 
a schedular or unemployability basis, for a period of 10 or 
more years immediately preceding his death; or, if rated 
totally disabling for a lesser period, was so rated 
continuously for a period of not less than five years from 
the date of discharge or release from active duty.  38 
U.S.C.A. § 1318(b) (West 1991).

In this, the veteran was in receipt of a 10 percent 
evaluation, which does not meet the criteria for eligibility 
for benefits for the appellant under 38 U.S.C.A. § 1318.  

The Board notes that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to 
receive DIC benefits as if the veteran's death were service 
connected by demonstrating that the deceased veteran would 
hypothetically have been entitled to receive 100 percent 
disability compensation based on service-connected disability 
at the time of death and for a period of 10 consecutive years 
immediately prior to death, although he was for some reason 
(other than willful misconduct) not in actual receipt of that 
100 percent compensation throughout that 10 year period.  
Wingo v. West, 11 Vet. App. 307 (1998).  

The Board has therefore considered whether the veteran would 
hypothetically be entitled to receipt of benefits for 10 
years prior to his death is the benefits sought under 
38 U.S.C.A. § 1151, addressed in the REMAND portion of this 
decision, were to be granted.  The claim submitted by the 
veteran for benefits under 38 U.S.C.A. § 1151, and the 
appellant's claim submitted after his death, were based on 
events which occurred in 1994.  Therefore, even if the claims 
under 38 U.S.C.A. § 1151 were granted, and a total disability 
evaluation was assigned, the benefits sought under 
38 U.S.C.A. § 1151 could not extend back to 1987, so as to 
include a period of 10 years prior to the veteran's death.  
Thus, under the facts of this case, the appellant has not 
raised any claim or allegation which could hypothetically 
result in a total disability evaluation for the required 
period.  

The Board finds that the evidentiary record, with application 
of pertinent governing criteria, including a hypothetical 
grant of all claims submitted, does not support a finding 
that the criteria for eligibility for DIC were met at the 
time of the veteran's death or could be met.  The evidence is 
not in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable decision.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.  


REMAND

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  In the present case, the claim the appellant (the 
veteran's widow) is advancing for accrued benefit purposes is 
essentially the same claim for benefits under 38 U.S.C.A. 
§ 1151 which the veteran had appealed at the time of his 
death.

At the time of his death in 1997, the veteran had had 
initiated appeal from denials of a claim of entitlement to 
benefits as if service-connected under 38 U.S.C.A. § 1151.  
After the veteran's death, the appellant filed her claim for 
accrued benefits and for DIC benefits under 38 U.S.C.A. 
§ 1151 prior to October 1, 1997.  Therefore, the provisions 
of 38 U.S.C.A. § 1151 as in effect prior to that date are 
applicable to this appeal.  VAOPGCPREC 40-97 (December 1997).  
The Board notes that the version of 38 U.S.C.A. § 1151, and 
its regulations, applicable to this claim, provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. "Necessary 
consequences" are those which are certain to result or were 
intended to result from the treatment.  38 C.F.R. § 
3.358(c)(3).  The Board notes that, for a disability to be 
regarded as "caused by hospital care, medical or surgical 
treatment," causation need not be, strictly speaking, to the 
complete exclusion of all others causes.  38 U.S.C.A. § 1151 
(West 1991).  Determination as to whether additional 
disability is present will be based on comparison of current 
disability with the subsequent physical condition resulting 
from the disease or injury for which VA hospitalization or 
medical treatment was authorized.  Compensation is not 
payable for "the continuance or natural progress" of disease 
or injuries for which the VA care was authorized.  38 C.F.R. 
§ 3.358(b)(2).  Moreover, a determination that "additional 
disability" was caused by VA treatment requires evidence that 
any increase in disability is "not merely coincidental" with 
VA treatment, and "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).
The claims file, including a March 1998 affidavit from David 
R. Pfenninger, Ph.D., and a letter from Jule D. Moravec, 
Ph.D., Chief Network Officer, VA, establishes that there was 
a review of the care provided in the VA facility where the 
veteran was receiving care in September 1994.  The appellant 
contends that the report of that investigation may provide a 
basis for an award of benefits under 38 U.S.C.A. § 1151.  
This report should be obtained.  If, in fact, no report is 
located, as the RO indicated in an August 1997 memorandum, 
then the appellant should be informed that she may submit 
written medical opinion, such as, but not limited to, a more 
specific affidavit from Dr. Pfenninger, as to whether the 
veteran incurred injury and additional disability, or 
aggravation of disability, as a result of VA medical 
treatment.  Robinette v. Brown, 8 Vet. App. 69, 73 (1995). 

The appellant should also be informed that she may submit 
additional evidence, including, but not limited to, medical 
evidence or opinion as to whether additional disability or 
aggravation incurred as a result of VA treatment, caused or 
contributed materially and substantially to the veteran's 
death.

The Board realizes that accrued benefits are based on 
evidence in the record at the time of death, but, in light of 
the evidence that the panel was conducted and completed prior 
to the veteran's death in 1997, and because the family was 
assured, in a l996 letter from the VA Chief Network Officer, 
that a redacted copy of the report would be provided, the 
Board finds that these records should be requested, and, if 
obtained, may be considered in the accrued benefits claim.  
Other evidence or opinions as to the evidence before the 
panel or its findings obtained to substitute for that report, 
if it cannot be located, or to clarify the findings or 
interpretation of that report may also be considered evidence 
of record at the time of the veteran's death.  

The Board notes that the administrative information 
accompanying the claims file indicates that there are 13 
volumes of original medical records.  However, the numbered 
original volumes of medical records accompanying the claims 
file end at #12, although there is an unnumbered 
"volumized" set of photocopied medical records, as well as 
two plastic folders of miscellaneous correspondence and 
medical records, associated with the claims file.  The RO 
should attempt to locate original volume #13, if another 
volume of original medical records was intended to be 
associated with the claims file, or appropriately number the 
materials intended to be volume #13.  

The Board notes that, in addition to the claim for accrued 
benefits under 38 U.S.C.A. § 1151, the appellant is also, 
under 38 U.S.C.A. § 1151, seeking DIC benefits "as if" the 
veteran's death were service-connected.  The Board notes that 
the records of the veteran's terminal hospitalization are not 
currently associated with the claims file.  Those records 
appear to be necessary for appellate review of the DIC claim 
under 38 U.S.C.A. § 1151.  If those terminal hospital records 
are not associated with the claims file as volume #13, the 
records should be located and associated with the claims 
file, and the volume numbers listed as associated with the 
claims file should be adjusted accordingly.

Under the circumstances, the Board concludes that further 
development of the veteran's claim is required.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO should again attempt to locate 
the report referenced in a 1996 letter 
from the VA chief Network Officer and in 
a March 1998 affidavit from Dr. 
Pfenninger.  If located, the report 
should be associated with the claims file 
and a copy provided to the appellant, 
redacted as necessary.  

2.  The RO should inform the appellant 
that she may submit a written medical 
opinion, such as, but not limited to, a 
more specific affidavit from Dr. 
Pfenninger, as to whether the veteran 
incurred injury and additional 
disability, or aggravation, as a result 
of VA medical treatment.  The appellant 
should also be informed that she may 
submit additional evidence, including, 
but not limited to, medical evidence or 
opinion as to whether additional 
disability or aggravation incurred as a 
result of VA treatment caused or 
contributed materially and substantially 
to the veteran's death.  

3.  The RO should determine whether 13 
volumes of original medical records were 
to be associated with the file, or 
whether one volume consisted of 
photocopies records.  If 13 volumes of 
original medical records were associated, 
the volume designated as #13 should be 
associated with the claims file.  

4.  The RO should attempt to obtain 
additional relevant records, VA or non-
VA, if any are identified.  

5.  Following completion of the above 
development, if the appellant has 
submitted a well-grounded claim, the RO 
should arrange for a VA physician with 
appropriate expertise to review the 
claims file.  The physician should be 
requested to provide an opinion as to 
whether the veteran incurred injury and 
additional disability or aggravation due 
to care provided by VA in September 1994.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that VA's diagnosis or 
treatment, including detection or 
treatment resulted in additional 
disability, including cerebrovascular 
accident or renal failure.  If so, the 
physician should state whether it is at 
least as likely as not that such 
additional disability or aggravation 
contributed to or cause the veteran's 
death.  The rationale for all opinions 
expressed should also be provided.  The 
report is to reflect that a review of the 
claims file was made.  The report must be 
typed.

6.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been completed 
in full.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issue(s) on appeal, to 
include consideration of all evidence 
added to the claims following remand by 
the Board.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.

7.  Prior to transfer of any files to the 
Board, all volumes should be numbered and 
identified, and no loose or unidentified 
materials should be transferred.



Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

